 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinental Industries, Inc. and Shopmen's LocalNo. 620 of the International Association ofBridge, Structural and Ornamental Iron Work-ers. Case 16-CA-9761September 27, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn April 14, 1982, Administrative Law JudgeDavid L. Evans issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Continental In-dustries, Inc., Tulsa, Oklahoma, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.' Respondenl hai excepted to certain credibility findings made by theAdministralive i aA Judge It is he Board's estlablished policy not tooverrule an administraltive law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relesant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully exanined the record and find .(no basis for reversing his findings.2 Member Jenkins ssould compute interest in accordance with the for-mula set forth in his partial lissent in, Olympitc Medical Corporalion, 250NILRB 146 (1980)DECISIONSTIA'IFMNI O1 IHIE CASEDAVID L. EVANS, Administrative Law Judge: Thecharge herein was filed on April 2, 1981, by Shopmen'sLocal No. 620 of the International Association of Bridge,Structural and Ornamental Iron Workers (herein calledthe Union) against Continental Industries, Inc. (hereincalled Respondent). The complaint issued on May 13,and a hearing thereupon was conducted by me on De-cember 14. Respondent filed an answer admitting juris-diction but denying the commission of any unfair laborpractices.Upon the record' as a whole, including my observa-tion of the witnesses, and upon consideration of thebriefs submitted, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is and has been at all times material hereinan Oklahoma corporation maintaining a facility in Tulsa,Oklahoma, where it is engaged in the business of manu-facturing gas distribution products. During the 12months preceding issuance of the complaint, Respondent,in the course and conduct of its business operations inTulsa, sold and shipped goods valued in excess of$50,000 directly to purchasers located in points outsideOklahoma. Therefore, Respondent is and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. LABOR ORGANIZATION INVOLVEDThe Union is and has been at all times material hereina labor organization within the meaning of Section 2(5)of the Act.III. THE ALLEGED UNFAIR I.ABOR PRACTICESThe Union was certified as the collective-bargainingrepresentative of Respondent's production and mainte-nance employees on April 18, 1980.2 After bargainingwas conducted for some period of time, the employeesbegan a strike on September 19. It is undisputed that thestrike was economic in nature; that is, it was not causedor prolonged by any unfair labor practices by Respond-ent.The law is that economic strikers are entitled to fullreinstatement to vacancies in their former jobs or in sub-stantially equivalent jobs when an unconditional offer toreturn to work is made by them or by an agent on theirbehalf. In The Laidlaw Corporation, 171 NLRB 1366,1369-70 (1968), the Board held that:...economic strikers who unconditionally applyfor reinstatement at a time when their positions arefilled by permanent replacements: (I) remain em-ployees; and (2) are entitled to full reinstatementupon the departure of replacements unless theyhave in the meantime acquired regular and substan-tially equivalent employment or the employer [canshow business justification for refusing to reinstatethe strikers].Just what constitutes an unconditional offer to return towork, so that, Laidlaw rights accrue to the employees, isan issue in this case. Unconditional offers to return towork from a strike can be worded in many differentways. No specific words are required to make an offerunconditional; an application for reinstatement will notbe treated as conditional unless an employee, or hisagent, has given the employer reason to conclude thatI Certain errors in the transcript are hereby noted and corrected.2 All dates hereafter are in 1980 unless otherwise specified.264 NLRB No. 17120 CONTINENTAL INDUSTRIESany offer of equivalent employment would be rejected.Hlartmann Luggage Company, 183 NLRB 1246 (1970).When the strike began, Respondent was operating twoshifts. One of the classifications in Respondent's plantwas an automatic screw machine operator. Seven of theday-shift employees and four of the night-shift employeeswere so classified at the time the strike began. FloydCox and Pat Grumbles were two of the day-shift em-ployees classified as automatic screw machine operators,but Cox was actually a leadman of the day-shift automat-ic screw machine operators rather than an operator him-self. The second shift had a leadman also, Darryl Styer.During the strike Respondent endeavored to hire perma-nent replacements. One individual who was hired as atemporary employee and assigned to work as an auto-matic screw machine operator was Jim Harris who wasso employed on October 7. On October 22 Harris washired as a full-time permanent employee and assigned tothe job of "tool cutter and grinder C." Eldon Morain,Respondent's vice president, testified that throughout thestrike employees were allowed to return to work if theywished. Their timecards were always in the rack, and allthey had to do was come to the plant, pull the card,punch in. and go to work.On October 23 several employees crossed the picketline and presented themselves for reinstatement and werereinstated by Respondent. Morain testified that alsoduring the "afternoon" of October 23 four automaticscrew machine operators telephoned him and asked forreinstatement. These four were Tom Warner, LeonardWarner, Richard Simons, and Steve White. Morain testi-fied that he agreed with the four that they could beginworking on October 27. It is stipulated that the four did,in fact, begin working on October 27.On direct examination, Cox was led to testifv that itwas on "approximately October 22nd or 23rd" that heand other employees noticed several employees crossingthe picket line to return to work, "so we called an emer-gency meeting at the Union hall for the rest of the em-ployees." At that meeting employees voted "to go backto work." Cox testified that a "Union official," whosename he could not recall, prepared a handwritten letterwhich he took to Morain. Cox did not state on direct ex-amination whether he took the letter to Morain on "Oc-tober 22nd or 23rd" or on October 24. Whichever it was,Cox testified that he told Morain "we all wanted tocome back to work" but Morain replied that "hecouldn't acept that handwritten letter, it would have tobe an official letter." Cox returned to the union hallwhere, "[w]ell, they, you know, decided that theywould, I guess, write another letter, or, you know, an of-ficial letter."On cross-examination Cox testified that it was the"23rd or 24th" that he first talked to Morain about a pos-sible return to work. He did not recall if he first tried toreach Morain by telephone. He repeated that the letterhe brought Morain was handwritten, but he could notremember the wording, except that it stated that thestrike was over. Cox did not know what happened to thehandwritten letter; he first testified that he believed thathe took it back to the union hall; then he testified that hecould no: remember if he had done that or left it withMorain. During cross-examination, Cox was shown atypewritten letter dated October 24 which was signed byGerald E. Williams, business agent of the ChargingParty. The text of the letter is:In accordance with the wishes of your employees,this officially informs you that for all intent [sic]and purposes, the existing strike at your plant isover, effective October 23, 1980.Local Union No. 620 will however expect yourCompany Representatives to continue meeting tonegotiate a Collective Bargaining Agreement to asuccessful conclusion.We also expect your Company to return strikingemployees to their jobs as they become available inaccordance with employees seniority.Cox denied that this was the letter that he brought toMorain and again insisted that the one he brought washandwritten.Morain testified that he did not meet with Cox on Oc-tober 23. He did testify that his receptionist notified himon October 23 either that Cox was there and wanted tonegotiate about the end of the strike or that Cox hadcalled and wanted Morain to return his call so that theend of the strike could be negotiated; Morain could notremember which. Whichever it was, Morain neithercalled nor saw Cox on October 23. Morain, rather thanresponding to Cox, called his lawyer instead. The lawyertold Morain not to talk to Cox because the settlement ne-gotiations should be undertaken with the Union. Moraintestified further that on October 24 Cox brought to theplant the above-quoted typewritten letter (and at no t'medid Cox bring a handwritten letter to him). At the timehe presented the typewritten letter, according to Morain,the following occurred:Q. (By Mr. Andrew) During the conversation,did you inquire of Mr. Cox, as to whether he wasinterested in returning to work as an automaticscrew machine operator?A. Yes, sir, that's right.Q. What was his answer?A. That he wanted to return to the job he hadbefore the strike went on ....And I said, "Would you take a job as a day ornight screw machine operator?"And he said, "No, I want my job back that I hadbefore we went on strike."JUDGE EVANS: And did you respond to that?A. I said that I would have to wait and see, thatI would have to contact him later, and see wherewe were at.There was no further direct contact between Morain andCox. Morain was asked what action, if any, he took onthe October 24 letter. He replied that he consulted hislawyer who told him it was "not something we couldrecognize at that point and time " Morain explained thisresponse by stating that he and his attorney concluded121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the letter was meaningless because it had not comethrough the mail from the Union.Morain was ill advised. Whether the letter camethrough the mails, or delivered personally by Cox (whowas a member of the Union's negotiating committee), theletter of October 24 was indisputably a communicationfrom the collective-bargaining agent selected by the em-ployees, and, as I find on the basis of Hartmann LuggageCompany, supra, it was, on its face, an unconditionaloffer to return the employees to work.I credit Morain's testimony that he and Cox did notmeet until October 24, and I credit his account of whatwas said in that meeting. As the quoted testimony of Coxreflects, he was confused about the sequence of events,and his account of a handwritten note is totally uncorro-borated. I further credit Morain's testimony that Coxstated that he would only accept a leadman's job. Therewas nothing in Morain's demeanor to belie him, and Coxwas unimpressive himself. But more importantly, al-though called to testify in rebuttal, Cox did not denyMorain's testimony that he specifically refused to takeany job other than first-shift leadman.Therefore, I conclude that, although the offer toreturn to work which was presented by Cox on October24 was, on its face, an unconditional offer to return towork on behalf of all employees, Cox verbally exceptedhimself from that offer and conditioned his own returnupon the assignment of the job of day-shift leadman ofthe automatic screw machine operators.It is undisputed that on October 24 the job of first-shiftleadman was filled by Styer. Styer had not participatedin the strike and had transferred to the first shift, as lead-man, when Respondent discontinued the second shiftupon the inception of the strike. Therefore, since Cox in-dicated he would only take a job that was filled, ratherthan any substantially equivalent job, Respondent did notviolate Cox's right to reinstatement on October 24.Grumbles testified that it was on "October 22nd, 23rd,in that area" that the employees decided to call off thestrike. She testified that a letter was written which Coxwas to take to Morain. When Cox returned, Ray Watt,International representative of the Charging Party, toldthe employees, "[W]e ought to go back down there andtry to get our jobs back." Grumbles testified that around9:30 a.m., on October 24, she and a group of 20 employ-ees went to the plant.3 According to Grumbles, whenshe met with Morain:Q. And what, if anything, did you say to Mr.Morain, when you met with him?A. I asked him if my job was available, and hesaid that there were four other people ahead of me,for seniority.Q. Did he identify who those four people were?A. Yes, ma'am, he did.Q. Who would the people be?3 Grumbles makes no mentioll of a handwritten letter, and does notindicate when (the 23d or 24th) Cox took any letter to Morain. Since Iconclude that Morain was accurate in his testimony that the only meetingwith Cox was on October 24, and since Grumbles testified that it wasafter Cox went to the plant to present some letter to Morail, I concludethat Grumbles was correct il her testimony that she went to meet withMorain on October 24.A. Merrill Stout. Tom Warner, Leonard Warner,and Billy Emerton.Q. What did he say to you in that conversation?A. He said that he would have to wait until hecontacted those people, to see if they was comingback in to work.Q. Was there anything else said or discussed be-tween you at the meeting?A. He said that he would call me by 5:00 o'clockthat evening.Q. Did he?A. No, ma'am, he did not.Q. And what did you do when he didn't call?A. I called back down there on Monday, two orthree times, and they kept telling me that he wasn'tin the office, and then I called back again and theysaid he would get back in touch with me.He never did, for two days. so I finally calledback down there, and they said he wasn't downthere.I waited for a little bit, and went down there, andhe told me that I was on temporary layoff.Q. Do you remember what approximate date thatwas?A. The 29th day of October.On direct examination Morain placed the meeting withGrumbles on the evening of Thursday, October 23.4Morain was led to testify that it was on the "afternoon"of October 23 that he made the commitment to the fourother automatic screw machine operators to return towork on October 27. Because of the prior commitmentshe made for October 27, Morain explained, he needed nomore operators, and for that reason Grumbles was notrecalled. Morain was asked and testified:Q. And did each of those individuals keep theircommitment and return to work?A. Yes, we had a commitment that they wouldbegin work Monday morning, the 27th: and they allshowed up, and they all went to work.Q. Now, Ms. Grumbles indicated that you toldher that you would get back to her?A. That is correct.Q. Did you do that?A. Not immediately.Q. Did you indicate that you would get back toher?A. Yes.Q. What was it you were trying to find out re-garding her return to work?A. Whether I had a job or not, whether I hadenough machines, in order to put her back to workas a screw machine operator.On cross-examination Morain testified that he madethe commitments to the other automatic screw machineoperators on "The 22nd, 21st of October." Morain fur-ther acknowledged that while other employees hadsimply come to work, without prior notice, the fourAs stated ill the prci(ding footnorte, I credit Grumbles that the meet-ing occurred on October 24122 CONTINENTAL INDUS FRIESautomatic screw machine operators called in to ask iftheir jobs were still available. Morain was not asked whythe delay from "[t]he 22nd, 21st of October" to the 27thfor return of these four; nor was he asked why he hadnot mentioned to Grumbles (either immediately whenshe applied, or later when she tried repeatedly to reachhim) that he had made prior commitments to the otherstrikers.Although Morain was not asked the questions, andshould have been, it is simply too much to believe thatall four called in for permission to return to work beforethe strike ended, when none of the others did so, thendelayed their returns for 6 or 7 days. It is further incredi-ble that Morain would have failed to tell Grumbles im-mediately upon her application that he had made priorcommitments which would have the effect of barring herimmediate reinstatement, if it were true; and it is furtherincredible that Morain would leave such statement out oftestimony recounting his conversation with Grumbles. Itfurther detracts from Morain's testimony that he had tobe led to the "afternoon" of October 23 for the makingof the commitment to the four other automatic screwmachine operators on direct, but then, on cross-examina-tion, placed the date for this commitment at October 21or 22. Finally, Morain admitted that he indicated toGrumbles that he would "get back to her" after her ap-plication. When asked on direct examination if he haddone so, he replied, "Not immediately." This answer wasfalse; he did not get back to her at all.5This duplicitousanswer, coupled with inherent improbabilities involvedin Morain's account of the purported prior commitments,leads me to believe that Morain's testimony was not true.I believe, and find, that, as Grumbles testified, Moraintold her that he wanted to check to see if employeessenior to her6wished to return before he reinstated her.I believe, and find, that it was thereafter that he commu-nicated with the other automatic screw machine opera-tors and made the commitments for the Warners andRichard Simons and Steve White (both of whom hadless seniority than Grumbles) to return to work on Octo-ber 27. Respondent argues that the fact that the Warners,White, and Simons returned to work on October 27proves that prior commitments were made. This is true,but it hardly proves that commitments were made priorto the receipt of the unconditional offer made on herbehalf in the union letter delivered on October 24 byCox.It proves nothing that Morain testified that, after appli-cation was received, Respondent decided that the auto-matic screw machine operator employees were to be re-instated by grades: "A's" by seniority; then "B's," "C's,"and "D's." Grumbles was a "D" operator and Simonsand White were "C's." While "C" operators may havehad some more skills than "D's" as Morain testified, Re-spondent produced no proof that it had no need for, orcould not have used, a "D" operator such as Grumbleswhen the unconditional offer to return to work was5 Specificall), Morain did not deny Grumbles' categorical lestimonythat their last telephone contact was October 29 when she called him andhe told her that she %was on "temporary layoff."6Merrill Stout, Tom Warner. Leonard Warner. and Billy Emertonmade on October 24.7Such proof is the burden of theemployer. Having failed to meet that burden, it must beconcluded that Respondent, by preferring the junior em-ployees White and Simons over Grumbles, violatedGrumbles' statutory rights under Section 8(a)(1) and (3)of the Act.Morain testified that on November 4 he received an-other copy of the above-quoted October 24 letter.(Morain explained that the delay was probably caused bythe fact that the envelope w as addressed to Respondent'sstreet address rather than its post office box which nor-mally causes a delay.) On cross-examination, Respond-ent's attorney acknowledged that after the (identical)letter was received on November 24 it was treated as un-conditional.On January 26, 1981, employees Steve Childress andLeo Kelly, who were classified as automatic screw ma-chine operators, quit. Rather than recall Cox or Grum-bles. Respondent transferred Jim Harris to that position.(As mentioned earlier, Harris had been hired on October7 as a temporary automatic screw machine operator andon October 22 was made a permanent employee andmade a tool grinder.) Morain testified that Childress andKelly had been, in effect, surplus employees, and thatHarris was given one of the surplus positions because hewas a good employee.I do not believe that Respondent had kept Childressand Kelly on the payroll out of largess. It defies all con-cepts of business logic to conclude anything other thanthat they were kept on the payroll because they wereneeded. Rather than to call former strikers Cox orGrumbles, Respondent transferred employee Harris. whowas in another classification, to the position of automaticscrew machine operator. This action violated the rightsof Cox to be recalled.9While the October 24 statement of Cox that he wasapplying only for the leadman position made his writtenoffer conditional, there was no condition upon the offerreceived by Respondent on November 4. That offer wasunconditional, and Respondent treated it as such accord-ing to the testimony of Respondent's counsel. Therefore,on November 4, Respondent was in receipt of an uncon-ditional offer of the employees to return to work, and itin no wtay excluded Cox. Thus, when a vacancy oc-curred thereafter in a position Cox was qualified to fill,Respondent had a duty to offer it to Cox, rather thantransferring Harris, or any other employee on the payrollto fill the job.to This occurred on January 26, 1981. andfrom that date until Cox was offered reinstatement onMay 13, 1981, Respondent was in violation of Section8(a)(3) of the Act.7 While Morain restified that there ,sas no need for a "D' operatoraftcr his commitments to the otliher four autcmatic s.rew ma.hinc opera-tors. i hase discredited his testimolly that commitments were madebefore the unconditional offer of October 24Flecthw'id Frailer Co.. Inr. 389 L S 375 ¢1907) This buiden i, notrelieved bclause. as Respondent argues. the Union did nothing to assist indesi ing a fair method of choosing among the employees those whichwere t,. he given first preference for vacancies.I .1CC Pacijic Valves, a Unit of Muark Co,otr Cpotrratiin. 244 NLRB931 (1979): Crossroads Chevrolet. Inc., 233 NLRB 72F (19771.l Id123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act. Re-spondent unlawfully failed to recall or reinstate PatriciaGrumbles on October 24, 1980, and I shall recommendthat Respondent make her whole for wages lost fromthat date until she was offered reinstatement on May 13,1981. Respondent unlawfully failed to recall or reinstateFloyd Cox on January 23, 1981, at which time a vacancyexisted in the job classification for which he was quali-fied, and I shall recommend that he be made whole forthe wages lost between that date and May 13, when hewas unconditionally offered reinstatement. Backpay forboth Grumbles and Cox shall be less any interim earn-ings during such period and shall be calculated on thebasis of calendar quarters in accordance with the methodprescribed in F. W. Woolworth Company, 90 NLRB 289(1950); Florida Steel Corporation, 231 NLRB 117 (1977);see, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).CONCI USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has violated Section 8(a)(1) and (3) ofthe Act by failing to recall and reinstate employeesGrumbles and Cox when vacancies existed in theirformer or substantially equivalent positions followingtheir unconditional offer to return from an economicstrike.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER tThe Respondent, Continental Industries, Inc., Tulsa,Oklahoma, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Failing to recall and reinstate economic strikers fol-lowing an unconditional offer to return to work to theirII In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objectiits theretoshall be deemed waived for all purposes.same or substantially equivalent positions if and when va-cancies exist in said positions.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Make employees Patricia Grumbles and Floyd Coxwhole for any loss of earnings they may have sufferedby reason of Respondent's unlawful discrimination andfailure to recall and reinstate each of them in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its place of business in Tulsa, Oklahoma,copies of the attached notice marked "Appendix."'2Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event that this Order is cilforced bN a Judgnment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Lab hor Relations Board" shall read "Posted Pursu-1ant to a Judgment of the United States Court of Appea: Enforcing anOrder of the Natil inal l.alior Relations Board."APPENDIXNo-rICI To EMPI.OYFI SPOSTEI) BY ORDIER OF TEltNA-rIONAt LABOR RF.LATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at wrhich all sides had an opportunity topresent evidence and state their positions. the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WF Wlll. NOT fail to recall and reinstate econom-ic strikers following an unconditional offer to returnto work to their same or substantially equivalent po-sitions if and when vacancies exist in said positions.WE Wit I NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe National Labor Relations Act.124 CONTINENTAL INDUSTRIESWE WILL make Patricia Grumbles and FloydCox whole for any loss of earnings, plus interest,because of our failure to recall and reinstate them atthe earliest date a vacancy in their former or sub-stantially equivalent positions existed.CONTINENTAL INDUSTRIES, INC.125